Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit(g)(3) Amendment Dated as of November 6, 2007 to the Global Custody Agreement between JP Morgan Chase Bank, N.A. (JP Morgan or Custodian) and each of the Funds listed on Attachment A of such Agreement (each, a Fund) WHEREAS, The Custodian and each Fund have entered into a Global Custody Agreement dated as of April 12, 2007, as amended to date (the Global Custody Agreement), WHEREAS, the fund listed below wishes to become a party to the Agreement, and NOW, THEREFORE, in consideration of the premises, the parties hereto agree as follows: 1. Attachment A to the Global Custody Agreement is hereby deleted and replaced with the schedule attached hereto to reflect the addition of the following fund: Morgan Stanley Institutional Fund Trust Advisory Portfolio II IN WITNESS HEREOF, the parties hereto have caused this Amendment to be duly executed and delivered by their respective authorized officers as of the day and year first above written. EACH OF THE FUNDS LISTED ON THE NEW ATTACHMENT A Attest: /s/ Alice J. Gerstel By: /s/ Ronald E. Robison Alice J. Gerstel Name: Ronald E. Robison Title: President and Principal Executive Officer JP MORGAN CHASE BANK, N.A. Attest: /s/ Helen A. Robichaud By: /s/ Mark W. Kuchera Helen A. Robichaud Name: Mark Kuchera Title: Vice President Attachment A Morgan Stanley FX Series Funds The FX Alpha Portfolio The FX Alpha Plus Portfolio The Universal Institutional Funds, Inc. Asian Equity Portfolio Balanced Portfolio Core Equity Portfolio Core Plus Fixed Income Portfolio Emerging Markets Debt Portfolio Emerging Markets Equity Portfolio Equity and Income Portfolio Equity Growth Portfolio Global Franchise Portfolio Global Real Estate Portfolio Global Value Equity Portfolio High Yield Portfolio International Fixed Income Portfolio International Growth Equity Portfolio International Magnum Portfolio Investment Grade Fixed Income Portfolio Mid Cap Growth Portfolio Multi-Asset Class Portfolio Small Company Growth Portfolio Targeted Duration Portfolio U.S. Mid-Cap Value Portfolio U.S. Real Estate Portfolio Value Portfolio Morgan Stanley Institutional Fund Inc. Active International Allocation Portfolio Disciplined Large Cap Value Active Extension Portfolio Emerging Markets Debt Portfolio Emerging Markets Portfolio Focus Equity Portfolio Global Franchise Portfolio Global Real Estate Portfolio Global Value Equity Portfolio International Equity Portfolio International Growth Active Extension Portfolio International Growth Equity Portfolio International Magnum Portfolio International Real Estate Portfolio International Small Cap Portfolio Large Cap Relative Value Portfolio Small Company Growth Portfolio Systematic Active Large Cap Core Portfolio Systematic Active Small Cap Core Portfolio Systematic Active Small Cap Growth Portfolio Systematic Active Small Cap Value Portfolio Systematic Large Cap Core Active Extension Portfolio U.S. Large Cap Growth Portfolio U.S. Real Estate Portfolio U.S. Small/Mid Cap Value Portfolio Morgan Stanley Institutional Fund Trust Advisory Global Fixed Income Portfolio Advisory Global Fixed Income Portfolio II Advisory Portfolio Advisory Portfolio II Advisory PortfolioSeries 1 Advisory PortfolioSeries 2 Balanced Portfolio Core Fixed Income Portfolio Core Plus Fixed Income Portfolio Equities Plus Portfolio High Yield Portfolio Intermediate Duration Portfolio International Fixed Income Portfolio Investment Grade Fixed Income Portfolio Limited Duration Portfolio Long Duration Fixed Income Portfolio Mid Cap Growth Portfolio Municipal Portfolio U.S. Mid Cap Value Portfolio U.S. Small Cap Value Portfolio Value Portfolio Morgan Stanley European Equity Fund Morgan Stanley Global Dividend Growth Fund, Morgan Stanley International Fund Morgan Stanley International Small Cap Fund Morgan Stanley International Value Equity Fund Morgan Stanley Japan Fund Morgan Stanley Pacific Growth Fund Morgan Stanley Technology Fund Morgan Stanley Variable Investment Series- European Equity Portfolio Global Dividend Growth Portfolio Morgan Stanley Asia-Pacific Fund, Inc. Morgan Stanley Emerging Markets Fund, Inc. Morgan Stanley India Investment Fund, Inc. Morgan Stanley Eastern Europe Fund, Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Morgan Stanley High Yield Fund, Inc. Morgan Stanley Global Opportunity Bond Fund, Inc. Morgan Stanley Emerging Markets Debt Fund, Inc. The Malaysia Fund, Inc. The Latin American Discovery Fund, Inc. The Turkish Investment Fund, Inc.
